UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1592


ROBERT WILLIAM WAZNEY,

                    Plaintiff - Appellant,

             v.

SHARON RENEE CHABASSOLE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:19-cv-01012-HMH-KFM)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert William Wazney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert William Wazney seeks to appeal the district court’s order denying his appeal

of the magistrate judge’s order denying Wazney’s motion for appointment of counsel. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Wazney seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2